Appellant was given twenty years in the penitentiary under a conviction for rape. The first bill of exceptions recites, that the State "offered in evidence a card that was alleged to have been hung on Mrs. Julia Maynard's door, on the night of April 27, 1894, being the night before defendant was arrested." Then follows the card. The defendant excepted. The bill is too defective, in that it fails to set forth the fact that the card was admitted in evidence. Burke v. The State, 25 Texas Crim. App., 172; Jacobs v. The State, 28 Texas Crim. App., 79; Jackson v. The State, 28 Texas Crim. App., 143; Simms v. The State, 32 Tex.Crim. Rep.; Gonzales v. The State,32 Tex. Crim. 611.
Appellant offered to prove by two deputy sheriffs, that just after the prosecutrix was ravished they "arrested one John Watts, and placed him in the county jail; and from statements made by J.W. Burgess, city marshal, and Mack Elliott, deputy marshal, as to the identity of John Watts as being the party that committed the rape, there was a mob collected to try to take said Watts from said sheriff, and said Sheriff Weaver had to run said Watts to Dallas to keep him from being mobbed." The State's objection was sustained, and, while the bill does not so state, we might presume the testimony was not admitted. If the bill was otherwise sufficient, it does not show on its face or by *Page 613 
averments the object or purpose of offering this evidence. May v. The State, 25 Texas Crim. App., 117; Walker v. The State, 28 Texas Crim. App., 503; Graham v. The State, 28 Texas Crim. App., 582; Martin v. The State, 32 Tex.Crim. Rep.; White v. The State, 32 Tex.Crim. Rep..
"The State offered in evidence a letter purporting to be signed by defendant; said letter set out in statement of facts, page —, to which counsel for defendant objected, because it was not sufficiently proven that defendant wrote said letter." The bill does not mention the page, and there is more than one letter set out in the statement of facts, purporting to have been signed by defendant. The letter objected to is not specified. The bill is too indefinite. Willson's Crim. Stats., secs. 2368, 2516.
It is contended that the evidence is not sufficient to justify the verdict. The testimony for the State amply supports the conviction. If true, as disclosed by the evidence, the defendant, a negro, went to the residence of Mrs. Maynard, a white woman, at 2 o'clock in the morning, and with a pistol in hand forced himself into her house, and by violence and threats accomplished his purpose, and had carnal intercourse with Mrs. Maynard, without her consent. The offense of rape was made out under the statute. His defensive matters were to the effect that he was at a different place, did not enter the house, was too weak of mind to be responsible for his acts, and too feeble of body to have accomplished his purpose. These matters were all fairly submitted to the jury, and solved by them adversely to appellant. As presented to us by this record, we do not feel authorized to disturb the conviction, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.